DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cutting device for cutting…” and “a shaping device for performing ablation…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive in part with respect to the previous rejection(s) and non persuasive.  With respect to the content of claim 21, and the rejection under Rule 112, applicant asserts that the figures unambiguously disclose the content; however, there is no further explanation or effort put into describing what content is supported where.  Accordingly, this rejection is maintained below.  An updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-16, 21, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, the newly amended limitation reciting “the graphical representation...comprises a heat map with different colors representing different corneal ablation locations and degrees of corneal ablation”, in combination with the other elements of the system claim, fail to be supported by the originally filed disclosure.  The parameter “degree of corneal ablation” is only mentioned once and that is with respect to entering data information in ¶¶ 27 of the published application.  Additionally, when the embodiment of a “heat map” as a graphical display is disclosed, the specification is silent with respect to the degrees of corneal ablation.  Rather, the heat map is disclosed as snowing different colors representing planned ablation locations.  Lastly, the “side angle of the cut” is mentioned as being present in Image 200; however, this is not an element that appears to have been set forth in the claims – as the claims appear to be claiming a display for “displaying a single image of a planned or actual area of ablation…” which would be the image 210/230 – not the entire display as shown i.e. Fig. 2.  The claim and resultant dependent claims are all limiting this single image – which is not the entire display of 200 shown in Fig. 2.  Accordingly, even if the degrees of corneal ablation are referring to or are the same as the “angle of the cut”, the claims continue to fail to be supported by the originally filed disclosure because the claims are not limiting what is displayed but specifically the single image for the flap location, where the angle of the cut would be displayed.  In order to resolve this issue, it is suggested to amend the claims to follow the scope of the invention as presented in the specification.  
Claims 4-7, 16, and 24 are rejected for the same rationale as above specifically where the single image is not supported as also showing these claimed additional limitations on the graphical information of the image as claimed. As found in ¶¶ 32 of the published application, all the additional parameters are not in the graphical representation of the cornea as claimed – rather, they are disclosed as parameters that may be displayed on the display.  In order to resolve this rejection, it is suggested to functionally limit the display instead of the graphical representation of the image.
Claims 2-3, 9-15, 21, 23, and 25 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
In claim 21, the phrase “…flap that completely encloses the graphical representation of the planned or actual area of ablation”, in combination with the other claim limitations, fails to be supported by the originally filed disclosure.  Descriptions of the figures indicate that the planned flap location and area of ablation may be simultaneously presented in the display; however, there is nothing in the specification that supports the “flap that completely encloses” or the “ablation extends beyond the perimeter” as claimed in these newly added claims.  In order to overcome this rejection, it is required applicant amend the claims to follow the scope presented in the originally filed disclosure or indicate where support lies for this claim language.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the newly amended limitation reciting “the graphical representation...comprises a heat map with different colors representing different corneal ablation locations and degrees of corneal ablation”, is unclear as to what is considered “degrees of corneal ablation” and how this is displayed in the heat map.  Additionally, it is unclear whether the degrees of corneal ablation is equivalent to or separate from the “side angle of the cut” as mentioned as being present in Image 200.  Further clarification is required. 
Claims 2-7, 9-16, 21, and 23-25 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2002/0075451; hereinafter “Ruiz”) in view of Peyman et al. (US 2016/0022493; hereinafter “Peyman”) further in view of Fletcher et al. (US 2015/0247199, hereinafter “Fletcher”).
Regarding claim 1, Ruiz discloses a surgery system for performing eye surgery comprising: a cutting device for cutting a flap in a cornea of an eye undergoing eye surgery (e.g. ¶¶ 13-15 - microkeratome); a shaping device performing ablation of an interior part of the cornea (e.g. Figs. 3-4 – excimer laser); and at least one display for displaying a single image that simultaneously presents a graphical representation of an actual flap location superimposed with a graphical representation of a planned or actual area of ablation (e.g. ¶¶ 129-131; 151 – where the prior art indicates this display is used for LASIK procedure, which necessarily includes the step of cutting the flap; and further the examiner notes that the graphical representation would necessarily include the entire eye including the actual flap as well as the planned or actual ablation area); wherein the graphical representation of the planned or actual area of ablation further comprises a map with different colors representing different corneal ablation locations (e.g. ¶¶ 68, 86, 129, 135, 149, Fig. 7, step 4; etc. – where color is commonly used to represent different depths and locations based on the topography of the cornea and/or further to show up as areas which have had too much laser exposure during ablation) and degrees of corneal ablations (e.g. ¶¶ 41 – the angle in degrees are indicated).
Ruiz fails to expressly disclose a “heat map”; however, Ruiz is concerned with avoiding localized heating at the tissue (e.g. ¶¶ 67). The examiner notes that the use of heat maps is common in the art.  In the same field of endeavor, Peyman teaches the use of a heat map to monitor temperature of the shaping device and ocular region in order to effectively maintain the temperature in a safe range during the shaping process (e.g. ¶¶ 145-146, etc.).  In addition, Fletcher discloses the use of heat maps in order to analyze the impacts of laser eye treatment (e.g. ¶¶ 18, 81, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to combine the prior art elements of a heat map as taught by Peyman and Fletcher into the device of Ruiz, in order to yield the predictable results of providing an additional metric of temperature to be used to avoid ocular damage from localized heating when performing ablation.
Regarding claim 2, Ruiz discloses use of microkeratome (e.g. ¶¶ 13-15) as set forth above, but fails to expressly disclose a corneal cutting device comprising a femtosecond laser.  The use of femtosecond lasers as corneal cutting device is a well- known equivalent to microkeratome in the art. In the same field of endeavor, Peyman (US 2016/0022493) teaches the use of microkeratome and a femtosecond laser (e.g. ¶¶ 39), in order to cut the corneal layer. It would have been obvious to one of ordinary skill in the art, prior to the effective date to modify Ruiz to substitute the microkeratome with the femtosecond laser of Peyman for corneal cutting, in order to yield the predictable results of providing a known, reliable, and effective laser ablation and reduce postoperative pain sensation that is felt by a patient following ablation (¶¶ 13-15 of Peyman).
Regarding claim 3, the corneal shaping device of Ruiz comprises an excimer laser (e.g. Fig. 3).
Regarding claims 4-7, the examiner notes the image further comprises additional graphical information regarding the flap and ablation, including the flap thickness/diameter (e.g. ¶¶ 119-120) and the ablation sphere (e.g. ¶¶ 36) axis (e.g. ¶¶ 41), etc.
Regarding claims 10 and 12, the examiner notes that the graphical representation of Ruiz in view of Peyman and Fletcher, as cited above with respect to the independent claim, obviates a representation of the actual flap location superimposed with a graphical representation of the planned area of ablation, also superimposed with a graphical representation of the actual area of ablation.
Regarding claims 9, 11, and 13, ¶¶ 13-15 and 151 of Ruiz indicate that this invention is directed at being used for LASIK procedures which inherently requires a flap to be planned and cut prior to ablation. The graphical representation of Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky, obviates the language requiring the graphical image to include the planned flap information visible during ablation preparation.
Regarding claim 14, Ruiz discloses the size of the pupil in the graphical information (e.g. ¶¶ 132).
Regarding claim 15, Ruiz discloses at least one display comprising a plurality of display options including at least one cutting device display and at least one separate shaping device display, where the image is at minimum displayed on the cutting device display (see Figs. 17-36).
Regarding claim 21, Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky reference as cited above with respect to the independent claim, obviates the graphical representation where the perimeter of the planned or actual flap (e.g. Fig. 2A, #66’) that completely encloses the graphical representation of the planned or actual area of ablation (e.g. Fig. 2A, #70’).
Regarding claim 22, Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky reference as cited above with respect to the independent claim, obviates the graphical representation where the perimeter of the planned or actual flap (e.g. Fig. 2A, #66’) and area of ablation (e.g. Fig. 2A, #70’) are in the single image; however, the prior art fails to expressly disclose the ablation area extending beyond the perimeter of the planned or actual flap location.  The examiner notes that Donitzky is clear in indicating that the display allows the surgeon to adjust the ablation region as required.  Accordingly, if the perimeter of ablation is required to extend beyond the perimeter of the planned flap location – i.e. due to the flap region being larger than expected, it is capable of being updated in real time.  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to display a single image where the actual area of ablation extends beyond the perimeter of the planned flap location, where the requirements for the surgery make it necessary.
Regarding claim 24, Ruiz discloses the planned or actual area of ablation further comprises sphere, cylinder and axis parameters (e.g. ¶¶ 41).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, in view of Peyman, further in view of Fletcher, as applied to claim 1 above, further in view of Bende (USP# 6,694,173).  Ruiz discloses at least one display for displaying an image of the planned or actual flap location and the planned or actual area of ablation (e.g. ¶¶ 129-131; 151 – where the prior art indicates this display is used for LASIK procedure, which necessarily includes the step of cutting the flap; and further the examiner notes that the graphical representation would necessarily include the entire eye including the actual flap as well as the planned or actual ablation area); however, Ruiz, as modified above, fails to expressly disclose an image comprising an alert if there is a potential inconsistency.  In the same field of endeavor, Bende teaches the use of an alarm or alert in order to provide a warning to the surgeon when a different layer of tissue is being approached by the laser (e.g. Col 4, ll 10-18).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of an alert/alarm as taught by Bende, to improve the device of Ruiz as modified, in order to yield the predictable results of providing an effective warning for avoiding damage to the patient’s tissue during the procedure.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Peyman, further in view of Fletcher, as applied to claim 1 above, further in view of Donitzky et al. (CA 2,840,496; hereinafter “Donitzky”).  
Regarding claim 23, it is unclear whether the graphical representation of Ruiz further comprises a perimeter of the planned or actual flap as recited.  As noted above, Ruiz is clear that the display is used in performing the LASIK procedure.  In the same field of endeavor, Donitzky discloses a surgery system for eye surgery involving cutting and shaping of the eye, with a graphical display presenting a graphical representation of the perimeter of the planned or actual flap location (e.g. Fig. 2a, #66’) superimposed with a graphical representation of a planned area of ablation (Fig. 2a, #70’) in order to visually display the parameters for the operating surgeon and allow adjustment as needed (Pg 7, ll 9-30; Pg 11, ll 30-35; Pg 22, ll 22-35; etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of graphically representing the perimeter of the corneal flap for the operating surgeon, to the device of Ruiz as modified above, in order to allow the operating surgeon to visually confirm and adjust the parameters for the surgery as needed.
Regarding claim 25, it is unclear whether the graphical representation of Ruiz further comprises the size of the planned optical and ablation zones.  As noted above, Ruiz is clear that the display is used in performing the LASIK procedure.  In the same field of endeavor, Donitzky discloses a surgery system for eye surgery involving cutting and shaping of the eye, with a graphical display presenting a graphical representation of the planned optical zone (Fig. 5, #50’) and planned ablation zone (Fig. 5, #70’) in order to visually display the parameters for the operating surgeon and allow adjustment as needed (Pg 7, ll 9-30; Pg 11, ll 30-35; Pg 22, ll 22-35; etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of graphically representing the planned optical and ablation zones, to the device of Ruiz as modified above, in order to allow the operating surgeon to visually confirm and adjust the parameters for the surgery as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792